Citation Nr: 1342740	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a testicles disability.   

2.  Entitlement to service connection for a prostate disability.  

3.  Entitlement to service connection for a nerves disability.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, son
ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1950.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claimed benefits.  

The issues of service connection for a bladder disability and service connection for vertigo have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

During the October 2013 Board hearing, the Veteran testified that he received VA treatment for the above claimed disabilities.  He also stated that he received VA treatment right after his discharge from the military.  The only VA treatment of record is dated from October 2003 to October 2012.  Therefore, it appears that there are outstanding VA records.  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, there is some indication that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As an SSA disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The claims file does not yet demonstrate a current "nerves" disability; however, current findings of benign hypertrophy of the prostate and spermatocele, epididymitis, as well as a past medical history of right hernia repair are of record.  The Veteran essentially asserted during the Board hearing that some of his current symptoms began during service when he had a hernia around the pelvic area.  The Board notes that the Veteran's service records have not been obtained and the National Personnel Records Center (NPRC) has reported that these records were likely destroyed in a fire at that facility in 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Based on the forgoing, the Board finds that a VA examination must be provided in order to determine whether his currently diagnosed disabilities, including of benign hypertrophy of the prostate and spermatocele, epididymitis, are related to service.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the issue of TDIU is intertwined with the service connection issues on appeal, as the Veteran is not yet service-connected for any disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records, including those between July 1950 and October 2003 and since October 2012, and associate them with the claims file or Virtual VA according to the procedures outlined in 38 C.F.R. § 3.159 (2013).  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Obtain from SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim according to the procedures outlined in 38 C.F.R. § 3.159. 

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including any relevant records contained in the Virtual VA system, must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability, to include benign hypertrophy of the prostate and spermatocele, epididymitis, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  
After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


